                                            Case 3:19-cv-02022-SI Document 77 Filed 01/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RLI INSURANCE COMPANY,                             Case No. 19-cv-02022-SI
                                   8                    Plaintiff,
                                                                                            ORDER RE DISCOVERY DISPUTE
                                   9             v.

                                  10     LANGAN ENGINEERING,
                                         ENVIRONMENTAL, SURVEYING AND
                                  11     LANDSCAPE ARCHITECTURE, D.P.C.,
                                         et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Now pending before the Court is parties’ joint discovery statement. Dkt. No. 75. In the joint

                                  15   statement, defendant Langan Engineering (“Langan”) requests plaintiff RLI Insurance Company

                                  16   (“RLI”) to search and produce electronically stored information (“ESI”) relating to RLI’s rescission

                                  17   of Langan’s insurance coverage. Id. On January 22, 2021, the Court held a teleconference hearing

                                  18   with the parties regarding joint discovery statement.
                                  19          After carefully considering parties’ arguments, the Court orders RLI to perform a search of

                                  20   RLI’s ESI using the following terms: Langan, Millennium Tower, and Treadwell & Rollo. RLI

                                  21   search will limited to February 1, 2019, RLI’s anticipated date of litigation. After RLI’s ESI search,

                                  22   the parties are ordered to meet and confer on discovery. The parties may submit a discovery

                                  23   statement if discovery disputes arise after RLI’s ESI search.

                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 22, 2021
                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
